         Case 2:20-cv-01599-MK      Document 23      Filed 02/05/21      Page 1 of 1




                            UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON



ALEX LEE VANDENBERG,                                             Case No. 2:20-cv-01599-MK

              Plaintiff,                                                               ORDER

        v.

GARTH GULICK; STATE OF
OREGON,

              Defendants.


MCSHANE, District Judge.

       Plaintiff’s unopposed Motion for Voluntary Dismissal (ECF No. 21) is GRANTED, and

all pending motions (ECF Nos. 15, 20) are DENIED as moot. This action is DISMISSED

without prejudice.

IT IS SO ORDERED.

       DATED this 5th day of February, 2021.


                                          s/ Michael J. McShane
                                          MICHAEL J. MCSHANE
                                          United States District Judge



1   - ORDER
